Citation Nr: 0844553	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied entitlement to 
the benefit currently sought on appeal.


FINDING OF FACT

The medical evidence shows that the veteran has been 
diagnosed as having PTSD at least in part due to stressors, 
the occurrence of which, are consistent with the nature and 
circumstances of his combat service in Vietnam.


CONCLUSION OF LAW


The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  As such, no discussion of VA's duty to notify or 
assist is necessary.

The veteran seeks service connection for PTSD, which he 
contends is a result of his military service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat experience (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002) (emphasis added).  Lay testimony may also suffice where 
the veteran is a former prisoner of war (POW) and the claimed 
stressor is related to the POW experience.  Id.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396. 

Here, the evidence shows that the veteran served as a radio 
operator in Vietnam from October 1969 to October 1970.  
Although none of his awards and decorations specifically 
reflects engagement in combat, VA has determined that the 
veteran likely engaged in combat with the enemy based upon 
verified unit history.  See VA memorandum to file, June 2006; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

The veteran's assignment to the 270th Signal Company is 
verified by service personnel records.  Official research 
documents indicate that this unit engaged in combat with the 
enemy on one occasion during the veteran's tour of duty in Da 
Nang.  Id.  Records reflect that on September 1, 1970, Da 
Nang Base was subjected to enemy attack during which eight 
rounds were fired, one aircraft was damaged, two American 
soldiers were wounded in action, and no enemy casualties were 
recorded.  Id. at Appendix 1.  Based upon the veteran's 
confirmed service in this unit at the time and location of 
this attack, the evidence establishes that it is more likely 
than not that this veteran engaged in combat with the enemy 
on this occasion.  

Upon VA examination in July 2006, the veteran reported 
fearing for his life during a Vietnam combat experience; the 
psychologist diagnosed him as having chronic, severe, PTSD.  

The veteran's private treatment provider submitted medical 
records, including an August 2005 report and a September 2006 
addendum, which shows that she diagnosed the veteran as 
having PTSD due to his combat experiences in Vietnam, and in 
particular, being subjected to incoming enemy fire.

Thus, the veteran has been diagnosed as having PTSD.  Because 
his reported stressors are at least in part related to his 
in-service combat experiences and are consistent with the 
circumstances, conditions and hardships of that service, the 
Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


